ORDER OF SUSPENSION PENDING FINAL DETERMINATION
Comes now the hearing officer in this case and, pursuant to Admission and Discipline Rule 23, Section 14(g), recommends that the respondent, Jerald S. Meacham, be suspended from the practice of law pending final determination of this case.
Upon examination of the matters now before this Court, we find that the hearing officer's recommendation should be approved.
IT IS, THEREFORE, ORDERED that, pursuant to Admission and Discipline Rule 28, Section 15(b), Jerald S. Meacham is suspended from the practice of law pending further order of this Court.
The Clerk of this Court is directed to forward notice of this Order to the parties and their attorneys of record, to the hearing officer in this case, and to all others in accordance with Admission and Discipline Rule 23, Section 3(d).
All Justices concur.